Citation Nr: 1828286	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  08-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure or as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Roger O. Mills, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active military service from January 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at an October 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

Procedural History

The Board previously considered and denied the Veteran's claim by a December 2015 decision.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court) which, in an August 2016 order, granted a Joint Motion for Remand (Joint Motion), vacating the Board's decision and remanding the appeal for additional consideration.  Pursuant to the Joint Motion, in December 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDING OF FACT

Hypertension was not manifest during active service or to a compensable degree within one year of service discharge; any current hypertension is not otherwise etiologically related to such service nor is it caused or aggravated by service-connected disabilities.



CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1157 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) and (e), 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in December 2016.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims entitlement to service connection for hypertension as directly due to active service or, in the alternative, as secondary to his service-connected diabetes mellitus.  With respect to direct service connection, the Veteran asserts his hypertension is due to in-service herbicide exposure.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Initially, the Board notes that hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  See VA Training Letter 00-07 (July 17, 2000).  Similarly, the medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm for systolic blood pressure and 90 mm for diastolic blood pressure.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004) (citing Dorland's Illustrated Medical Dictionary, 801 (28th ed. 1994).)  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  Under VA rating criteria, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board observes that, as the Veteran served within the Republic of Vietnam, in-service exposure to herbicides is presumed in the instant case.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6).  However, despite the Veteran's herbicide exposure, the Board concludes that service connection for hypertension is not warranted on a presumptive basis, as hypertension is not among the disabilities considered presumptively due to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2017).

Even though service connection is not warranted to a presumptive basis, the Board must consider whether service connection is warranted on any other basis, including direct causation due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established.)

Service treatment records are absent complaints of, or treatment for, high blood pressure or any symptomatology associated with hypertension while in service.  Records indicate blood pressure readings recorded during service were 110/80 (January 1969), 124/84 (April 1970), and 124/74 (June 1970).  Furthermore, the Veteran's heart and vascular system were found to be normal upon clinical evaluation at separation from active service, with a blood pressure reading of 130/74.  See December 1970 Report of Medical Examination.  Furthermore, the Veteran himself denied a prior history of high blood pressure at service separation.  See December 1970 Report of Medical History.  Therefore, the Board finds that hypertension was not manifest in active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Alternately, service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b) (2017).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Post-service treatment records reveal the Veteran first sought treatment for high blood pressure in approximately 2004, over 30 years following service separation.  While not dispositive of the issue, the Board may and will consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Furthermore, as the Veteran was not diagnosed with hypertension until approximately 2004, more than one year following service separation, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  Finally, the Board has considered whether service connection may be awarded for hypertension based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as noted above, the Veteran himself affirmatively denied such symptomatology at the time of service separation.  Furthermore, a VA examination conducted in June 1971, less than one year following service separation, recorded normal blood pressure readings.  While one of these readings, 126/90, is at the bottom end of the diastolic basis for hypertension, this singular reading is not corroborated by the others to sufficiently diagnose hypertension, and there is no other medical evidence of record indicating complaints of high blood pressure or a diagnosis of hypertension until 2004.  Therefore, continuity of symptomatology is not demonstrated, and service connection may not be presumed on this basis alone.

The Veteran has been provided a number of VA examinations in this case.  At an August 2011 VA examination, the Veteran reported that he was diagnosed and treated for hypertension at least five years before starting treatment with VA, in 2004.  The examiner noted that the Veteran's diagnosis of diabetes was established in 2009, and there was no history that the Veteran suffered from hypertensive renal disease.  The examiner concluded that the Veteran's hypertension was not caused or aggravated by diabetes.  In this regard, the examiner noted the hypertension diagnosis pre-dated the establishment of diabetes by more than a decade, and VA treatment records showed no evidence of diabetic nephropathy.  The examiner stated that hypertension and diabetes frequently coexist probably due to underlying risk factors they have in common, and the fact that diabetes and hypertension commonly coexist does not establish a cause and effect relationship because the vast majority of hypertension both in both diabetics and non-diabetics is essential hypertension meaning there is no specific underlying causal condition.  The examiner cited a finding of the National Institute of Health that diabetic nephropathy which usually occurs after 15 years of diabetes appears to be an important cause of hypertension.

In a June 2012 VA examination for diabetes, the examiner noted the Veteran did not have diabetic nephropathy or renal dysfunction, and concluded the Veteran's diabetes had not permanently worsened, or aggravated the Veteran's hypertension.  In December 2014, another VA examiner, after review of the medical records, stated the Veteran's hypertension was not aggravated by diabetes as the records showed that his hypertension has been well controlled since 2004.

In January 2017, a VA examiner opined that it is less likely as not that the Veteran's hypertension began in service or is otherwise related to service, specifically to include presumed exposure to herbicides in Vietnam.  The examiner again noted the lack of treatment for or complaints of high blood pressure during service, as well as the lengthy period of time between the Veteran's separation from service and first diagnosis of hypertension. Furthermore, the examiner noted that hypertension is "extremely common" in the general population without any such herbicide exposure.  Finally, the examiner noted that the Veteran is diagnosed with essential hypertension and, while the etiology of essential hypertension remains unclear, a number of risk factors are strongly and independently associated with its development, including age, obesity, family history, race, high-sodium diet, excessive alcohol consumption, and physical inactivity.  The examiner specified that exposure to herbicides is not a known risk factor for essential hypertension.  

Finally, at an August 2017 VA diabetes examination, the VA examiner specifically indicated that the Veteran does not suffer from hypertension as a complication of his service-connected diabetes mellitus.

The Veteran has not provided a competent medical opinion in support of his claim.  The Board acknowledges that the Veteran himself has claimed that he suffers from hypertension either as directly related to his active service or as secondary to his service-connected diabetes mellitus.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., high blood pressure readings; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection, and the Board affords these statements little probative value.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Board finds that there is no evidence of hypertension in service or within one year of service discharge.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hypertension and his period of active service or to a service-connected disability.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has not provided a competent medical opinion in support of his claim, and multiple probative VA opinions provide negative etiological opinions addressing both direct and secondary service connection.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension, and the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107 (2012).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


